Exhibit 10.1




May 13,2011




Mr. Carlos Nostas Antezana




Re: The Iluminadora Property, located in Arequipa, Peru




Dear Mr. Noslas:




Further to our discussions, Brazil Gold (“Brazil”) would like to acquire an
interest in the Iluminadora Property from Carlos Nostas (“NOSTAS”). Brazil
proposes that the following terms and conditions (all amounts are in US Dollars
unless otherwise specified) form the basis of a binding letter of intent between
Brazil and NOSTAS (the “LOI”) pursuant to which Brazil would acquire an interest
in the Iluminadora Property:




1.    The I1uminadora Property




The Iluminadora Property will consist of those mining claims covering
approximately as set out in Schedule “A” to this LOI.




2.    Option




NOSTAS will grant a five (5) year irrevocable option to acquire an eighty
percent (80%) interest in the Iluminadora Property (the “Option Agreement”).
Brazil can exercise the Option Agreement by (i) making aggregate cash payments
of $800,000.00, (ii) incurring in an aggregate of $2,000,000.00 in Exploration
Expenditures on the Iluminadora Property and (iii) delivering to NOSTAS a
Prefeasibility Study in accordance with Canadian National Instrument 43-101,
Standards of Disclosure for Mineral Projects (together, the “Triggering Events”)
as follows:




Due Dates

Cash

Payments

Exploration Expenditures

Upon execution of the LOI

None

$25,000

Upon execution of the Option Agreement

$25,000

None

12 months from the date of the Option Agreement

$100,000

$200,000

24 months from the date of the Option Agreement

$140,000

$375,000

36 months from the date of the Option Agreement

$200,000

$400,000

48 months from the date of the Option Agreement

$335,000

$500,000

60 months from the date of the Option Agreement

None

$500,000

 

 

 

Total:

$800,000

$2,000,000




The parties shall negotiate in good faith and execute the Option Agreement in
accordance with the laws of Peru and following the standard principles and
agreements used internationally in similar cases to such mining and mineral
exploration ventures.




Upon completion of the Triggering Events Brazil will exercise the Option
Agreement, and the Brazil and NOSTAS' interests in the I1uminadora Property will
be 80% and 20%. Brazil has the right to exercise the Option Agreement before the
five 5 year term by making all the pending cash payments and spending the
balance of the Exploration Expenditures.




If in any year more than the specific amount is incurred in Exploration
Expenditures then the difference will be credited to the following year.




The parties will define in the Option Agreement all the terms and conditions
necessary to achieve this transaction, including but not limited to Exploration
Expenditures Items and the After Acquired Properties terms following
international and customary examples used in the mining industry.




3.    Termination of Option Agreement




Brazil will have the right, at any time, to terminate the Option Agreement prior
to fully exercising it by sending a written termination notice to NOSTAS within
thirty (30) days prior to such termination.








--------------------------------------------------------------------------------

If Brazil terminates the Option Agreement it shall not acquire any direct or
indirect interest in any mineral rights, title or interests of any kind within
two (2) miles of the outer perimeter of the Iluminadora Property for a period of
thirty six (36) months from the date of termination of the Option Agreement.




4.    Formation of Joint Venture




Upon the exercise of the Option Agreement, Brazil and NOSTAS shall be deemed to
have formed a joint venture (the "Joint Venture"). The parties commit to analyze
and select the more convenient structure from the regulatory and tax standpoint
for the Joint Venture in accordance with the laws of Peru and following the
standard principles and agreements used internationally in similar cases to such
mining and mineral exploration ventures.




5.    After Acquired Properties




Any and all mineral interests staked, located, granted or acquired by or on
behalf of either Brazil or NOSTAS that are located, in whole or in part, within
the I1uminadora Property itself or within two (2) miles of the outer perimeter
of the I1uminadora Property will be deemed an "After Acquired Property". Unless
mutually agreed otherwise, each After Acquired Property will be deemed to be
included as part of the Iluminadora Property and will be subject to the terms
and conditions of this LOI.




All costs incurred in staking, locating, recording, or otherwise acquiring any
After Acquired Property shall be borne by Brazil and credited toward the
Exploration Expenditures required for Brazil to exercise the Option.




6.    Project Operator




Brazil shall have the right to act as the operator or to appoint a third party
consultant to act as operator for all exploration programs on the Iluminadora
Property until such time as the Option Agreement has been exercised.




7.    Assessment Work




During the exercise period of the Option Agreement, the parties will work
jointly to ensure that all necessary government filings are made with respect to
the exploration work conducted on the I1uminadora Property. The costs of such
filings, as well as all costs for government license/lease fees required to keep
the claims for the I1uminadora Property in good standing will be paid for by
Brazil from the date of the LOI forward as part of its Exploration Expenditures
requirements.




8.    Conditions Precedent




Prior to the execution of the Option Agreement Brazil will (i) conduct a sixty
(60) days due diligence and (ii) will spend $25,000.00 in Exploration
Expenditures, as preliminary work, in the Iluminadora Property. All costs of the
Due Diligence will be borne by Brazil and will not be reimbursed by NOSTAS in
case Brazil decides not to sign the Option Agreement. If, on the contrary,
Brazil signs the Option Agreement then the $25,000.00 will be credited as part
of the Exploration Expenditures.




Brazil and NOSTAS will negotiate in good faith the Option Agreement.




Brazil shall share with Nostas all information obtained in the sixty (60) day
period above in the event that any party decides not to sign the Option
Agreement.




9.    Option Agreement Only




Except for providing to NOST AS the termination notice as set out in paragraph
3, information on the preliminary work as set out in paragraph 8 and reclamation
work as set out in paragraph 10 below, Brazil will not be required to do any
acts, make payments, or incur Exploration Expenditures and may terminate the
Option Agreement at any time. No acts done, payments made, or Exploration
Expenditures incurred by Brazil under this LOI shall be construed as obligating
Brazil to additional acts, payments, or incur additional Expenditures.




10.  Reclamation




If this LOI is terminated for any reason other than a material default on the
part of NOSTAS, Brazil shall be required to complete all necessary reclamation
work on the Iluminadora Property as required under applicable Peruvian mining
and environmental legislation. Such reclamation obligation shall only apply to
exploration work done on the Iluminadora Property by or on behalf of Brazil and
does not apply for work done by NOSTAS before the signing of this LOI.








--------------------------------------------------------------------------------

11.  Option Agreement




It is the intention of the parties to negotiate in good faith the Option
Agreement within sixty (60) days of the date of execution of the LOI. The Option
Agreement will contain standard provisions dealing with confidentiality, notice,
representations and warranties, rights of minority shareholders, termination,
exist rights, first right of refusal, force majeure, default, governing law and
other matters normally contained in such agreements. This LOI only commits the
Parties to negotiate in good faith the terms of the Option Agreement and do not
requires any of the parties to sign such Option unless there is full agreement
as to its terms.




Brazil will pay $25,000.00 cash to NOSTAS when and if the Option Agreement is
signed.




The parties agree that any party to this Letter may unilaterally withdraw from
the negotiation or dealing after the sixty (60) day period granted in paragraph
12, below, for any or no reason at the withdrawing party's sole discretion by
notifying the other party of the withdrawal in writing. Only the Option
Agreement, duly executed and delivered by Brazil and NOSTAS, will be
enforceable, and it will supersede the provisions of this LOI and all other
agreements and understandings between Brazil and NOSTAS with respect to the
subject matter of this LOI. Except for breach of provisions under paragraphs 12
and 13 hereof, no party to this LOI shall have any liability to any other party
for any liabilities, losses, damages (whether special, incidental or
consequential), costs, or expenses incurred by the party in the event the
negotiations among the parties are terminated unilaterally. Except to the extent
otherwise provided in any definitive agreement entered into by the parties, each
party shall be solely responsible for its own expenses, legal fees and
consulting fees related to the negotiations described in this LOI, whether or
not any of the transactions contemplated in this LOI are consummated.




12.  No Negotiation with Third Parties




NOSTAS agrees that for a period of sixty (60) days from the date of this LOI he
will not enter into, or continue, any negotiations or discussions with any third
party in respect of tile Iluminadora Property. In consideration for NOSTAS
providing such sixty (60) day exclusivity period to Brazil to pursue this
opportunity, Brazil will incur $25,000.00 exploration expenditures in La
Iluminadora. Should Brazil be unable to sign the Option Agreement within the
sixty (60) day period noted above, the transaction will be deemed to have
terminated and the entire $ 25,000.00 non-refundable amount shall be for tile
account of NOSTAS.




13.  Governing Law and Conflict Resolution




This LOI shall be governed by the laws of Peru, and the venue for any proceeding
in respect of this LOI shall be in Peru. Any and all disputes or controversies
arising out of or relating to this LOI, its existence, validity, termination or
the breach thereof, as well as those relating to this arbitration agreement,
shall be settled through arbitration, in English, under the organization and
administration of the American Chamber-AmCham Peru International Arbitration
Center and according to its rules and statutes, to which tile parties submit to
unconditionally. The award will be final and conclusive.




Assuming the above terms are acceptable, please sign this LOI on behalf of
NOSTAS in the space below prior to the expiry date of May 13, 2011.




Yours truly,







                                                 

Brazil Gold







Agreed to and accepted this            day of May 13, 2011 by:










/s/ Carlos Nostas Antenzana         

Carlos Nostas Antenzana





--------------------------------------------------------------------------------




Schedule “A”




THE ILUMINADORA PROPERTY (maps and details)







Código

Nombre

Hectáreas

Titular

Inscripción/Sunarp

05-00024-01

La Princesa Iluminadora

999.7323

Doris Benavides

Ficha 9451, asiento 002

05-00099-06

La Reina Ilumlnadora

581.3775

Doris Benavides

Partida 11110441, Aslento 001

05-00023-01

La Senora Iluminadora

974.7402

Carlos Nostas

Ficha 9450, aslento 002

 

TOTAL

2,555.8500

 

 








--------------------------------------------------------------------------------




[img_001.jpg] [img_001.jpg]


